Citation Nr: 1313964	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  06-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), schizoaffective disorder, and bipolar disorder.  

2.  Entitlement to service connection for anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to May 1987.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for bipolar disorder.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2007.  A transcript of the hearing is associated with the claims file. 

Based on statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for bipolar disorder has been recharacterized as noted above.

In October 2012, the Board requested an opinion from a Veterans Health Administration (VHA) specialist as to the etiology of the Veteran's psychiatric disabilities.  The requested opinion was submitted in December 2012.  As such, the case is ready for adjudication.

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is shown to be etiologically related to a disease, injury, or event in service.

2.  The probative medical evidence of record does not establish that the Veteran has a current diagnosis of PTSD.  

3.  Clear and unmistakable evidence demonstrates that the Veteran's bipolar disorder preexisted active duty service and clear and unmistakable evidence demonstrates that the bipolar disorder was not aggravated by service; and currently diagnosed bipolar disorder, and any other currently diagnosed psychiatric disorder (other than anxiety disorder) is not shown to be otherwise related to a disease, injury, or event in service.  


CONCLUSIONS OF LAW

1.  Service connection for anxiety disorder is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  An acquired psychiatric disorder, including bipolar disorder, PTSD, and schizoaffective disorder, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letters dated in March 2005 and January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The January 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  VA has attempted to retrieve the records documenting the Veteran's in-service complaint related to his claimed personal assault by his drill sergeant.  After multiple attempts to retrieve these records, the January 2008 National Personnel Records Center's (NPRC) response was that there were no assault allegations on file.  Later requests were returned with suggestions to request this information from other departments within the Navy-namely, the NCIS.  By that time, the NCIS had already replied in October 2009 with a negative response.  In April 2012, the Veteran was notified of the inability to find a copy of his complaint and was asked to submit any copies that he may have.  The Veteran stated that he did not have a copy of this complaint.  The Board finds that all procedures have been correctly following and all attempts to obtain these records have been exhausted.  Thus, further attempts would be futile.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran claims file was sent to a VHA specialist to provide an opinion as to the etiology of the claimed psychiatric disorders.  The specialist considered the Veteran's complaints, as well as the service treatment records, post-service treatment records in reaching his conclusion.  Based on the foregoing, the examiner concluded that the Veteran's bipolar disorder was not due to or aggravated by an event, disease, or injury incurred during active service.  He found that the Veteran did not have a psychotic disorder such as schizoaffective disorder, and did not meet the criteria for a diagnosis of PTSD.  The specialist indicated that the Veteran's anxiety disorder did not preexist service and was incurred during the line of duty.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111(West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2012).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran contends that he has bipolar disorder, schizoaffective disorder, and/or PTSD related to his military service.  Specifically, he alleges that he was slapped in the face by a superior officer and received punitive physical training.  He described ritual mashings by superior officers, as well as physical punishment in the form of 6-inch leg raises.  He has not contended that he was involved in any combat action and was in basic training when the alleged assault occurred.  

A review of the Veteran's service treatment records shows no preexisting psychiatric disorder during his January 1987 enlistment physical examination.  In May 1987, the Veteran was diagnosed as having bipolar disorder as having a manic episode.  At the time of this treatment, he admitted being hospitalized twice in the past for manic episodes.  

In July 1987, the Veteran was admitted to the Delaware State Hospital for Civil Commitment due to paranoia, hallucinations, and hostility.  He was diagnosed as having bipolar affective disorder, manic episode with psychotic features and schizoaffective disorder characterized by delusions, hallucinations, hostility, inappropriate behavior, and threats.  

In 1998, the Veteran sought in-patient treatment for alcohol dependence, at which time the treating professional noted a history of major depression, single episode, in remission.  Also noted in the September 1998 treatment record is the Veteran's report of having a "nervous breakdown" with hospitalization in 1985.  He denied any other psychiatric problems other than alcohol dependence.  

The Veteran was afforded a VA examination in November 2009, at which time he was diagnosed as having bipolar disorder, moderate, chronic, and PTSD, chronic.  The Veteran described a number of manic episodes with psychotic features between 1985 and 1990, and since that time, he endorsed chronic depression.  The Veteran denied any psychiatric symptoms prior to service.  However, he endorsed reexperiencing trauma during service when he was asked to perform what he perceived as excessive physical tasks and abuse by his commanding officer.  He also described additional reexperiencing when he was strapped down in the military psychiatric unit.  The examiner indicated that the experience of trauma could reduce an individual's resilience to further stressors and result in the onset or increase of symptoms of PTSD.  The examiner did not find that the Veteran met all the criteria for a diagnosis of PTSD, and his screening resulted in a "suggested" PTSD diagnosis.  

Following review of the claims file, interview of the Veteran, and mental status examination, the examiner diagnosed the Veteran as having bipolar disorder with manic episodes and psychotic symptoms, and chronic PTSD.  The examiner indicated that the Veteran's PTSD is unrelated to his bipolar disorder, and there is no evidence of PTSD prior to military service.  Because of this, the examiner opined that it is at least as likely that the Veteran's PTSD developed subsequent to reexperiencing of trauma when he was assaulted by his superior officer and was later hospitalized during service for psychiatric issues.  The examiner further indicated that the Veteran did not have episodes of depression prior to his military service, but these are likely the natural progression of his bipolar disorder.  

With respect to the Veteran's bipolar disorder, the examiner indicated that the preexisting bipolar disorder was less likely than not permanently aggravated by his military service.  In so concluding, the examiner indicated that bipolar disorder is a chronic mental illness with a strong biological basis, as shown by the Veteran's familial history of similar symptoms.  The examiner indicated that chronic and persistent psychiatric illnesses, such as bipolar disorder, would likely result in further manic episodes during periods of significant life stressors, but would not likely cause a worsening of the underlying condition beyond its natural progression.  

As noted above, the Veteran's claims file was sent to a VHA specialist for an opinion regarding the Veteran's psychiatric disabilities.  The specialist, Chief of Psychiatry and Deputy Director of Mental Health, was asked to provide opinions as to etiology of the Veteran's psychiatric disabilities, to include whether he had any preexisting psychiatric disabilities.  

Following careful review of the Veteran's claims file, and notations of the Veteran's pertinent medical history, the examiner concluded that the Veteran had bipolar disorder I, with history of mania and psychotic features, anxiety disorder, and history of alcohol and polysubstance abuse with remission status unclear.  The specialist opined that the evidence of record clearly and unmistakably shows that the Veteran's bipolar disorder preexisted his entry into military service.  In so concluding, the specialist described the contemporaneous disclosure made by the Veteran that he had been hospitalized twice prior to service due to his psychiatric complaints.  The Veteran specifically described these admissions as due to nervous breakdowns or manic episodes.  The specialist indicated that he was unable to give a definitive pre-enlistment psychiatric diagnosis because the records from these hospitalizations are not of record, but his diagnosis was likely consistent with a mood disorder as there is no evidence of a psychotic disorder during service.  The specialist found to evidence of PTSD or similar anxiety disorder prior to service.

Next, the specialist opined that the evidence clearly and unmistakably shows that the preexisting condition was not aggravated by his military service.  In so concluding, the specialist noted that the Veteran's service consisted only of basic training.  The specialist further indicated that the Veteran's psychiatric admission during basic training was due to the recurrence of the Veteran's mood disorder-diagnosed at that time as bipolar disorder, manic.  The specialist opined that the alleged physical assault by the Veteran's superior officer could not be implicated in the onset, perpetuation, or aggravation of his bipolar disorder, schizophrenia, or schizoaffective disorder.  These disorders are strongly biologically determined.  

The specialist essentially found that the Veteran did not meet the criteria for a diagnosis of PTSD.  He stated that it is "debatable" as to whether a single physical assault would qualify as "an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" (criterion A(1) for a DSM-IV diagnosis of PTSD).  The specialist opined that despite the Veteran's endorsement of subsequent PTSD symptoms with a qualifying score on the PCL-17, without the meeting of criterion A(1), a diagnosis of PTSD cannot be made with reasonable medical certainty.  The specialist found, however, that although the Veteran did not meet criterion A(1) for a diagnosis of PTSD, he does meet the criteria for a diagnosis of anxiety disorder, not otherwise specified (NOS).  

Then the specialist charted out the Veteran's psychiatric disorders.  He diagnosed bipolar disorder, existed prior to service, and not aggravated by service; anxiety disorder, NOS, did not exist prior to service and was incurred in the line of duty; and history of alcohol and polysubstance dependence/abuse that did not exist prior to service and was not incurred in the line of duty.  

The specialist explained that the Veteran's symptoms are most analogous to those of bipolar disorder with episodes of mania, psychotic features, and depressive episodes.  He stated that there is no convincing evidence that the Veteran has a psychotic disorder such as schizophrenia or schizoaffective disorder that are characterized by residual psychotic symptoms when the mood symptoms are not present.  Further, the specialist opined that the Veteran's pre-service psychiatric hospitalizations are consistent with his bipolar disorder diagnosis.  

Upon careful review of the evidence of record, the Board finds that service connection is warranted for anxiety disorder, NOS, but service connection for any other acquired psychiatric disorder (including PTSD, bipolar disorder, and schizoaffective disorder) is denied.  

Initially, the Board notes that the Veteran's entrance examination for his period of active duty service does not list any psychiatric disorder.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any psychiatric disorder.  38 U.S.C.A. §§ 1111(West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Board notes, however, that the presumption can be rebutted by clear and unmistakable evidence.

First, the January 2013 VHA specialist specifically attributed the Veteran's anxiety disorder NOS to his in-service experiences.  He found that the Veteran's anxiety disorder did not preexist service and that it was incurred during service.  The specialist further described that some of the Veteran's symptoms both during and since service have been shown to be related to his alleged in-service physical assault.  The Board notes that although the Veteran's alleged in-service physical assault has not been confirmed, there has been no evidence of record to disprove his report.  Thus, the Board finds all reasonable doubt in the Veteran's favor as to whether the alleged slapping incident with his superior office occurred.  

In short, in light of the Veteran's in-service incident and his diagnosis of anxiety disorder that has been attributed to his military service, the Board concludes that service connection for anxiety disorder, NOS, is warranted.

The Board finds, however, that the preponderance of the evidence is against service connection for the claimed PTSD and schizoaffective disorder, as well as any additional psychiatric disorders present.  The Board finds that the conclusion reached in the January 2013 VHA opinion to be the most probative evidence of record regarding whether the Veteran meets the criteria for a diagnosis of PTSD or schizoaffective disorder.  

The Board further finds that the most credible in-service and post-service evidence of record clearly and unmistakably supports the conclusion that the Veteran's pre-existing bipolar disorder was not permanently aggravated by his period of service.  In that regard, the Board finds the opinions expressed in the January 2013 VHA report are of very significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations to other VA examiners.  Based on the foregoing, the VHA specialist concluded that the Veteran's pre-existing bipolar disorder did not increase in severity beyond its natural progression as a result of military service.  Importantly, the January 2013 VHA report indicated that there was no evidence that bipolar disorder was exacerbated permanently beyond its natural progression, the report extensively discussed the Veteran's lay contentions and symptomatology.  As such, the Board concludes that the examination report fully contemplated the lay evidence of record.  Thus, a complete and thorough rationale is provided for the opinion rendered.  The specialist's conclusions are fully explained and consistent with the credible evidence of record.

Moreover, the mere complaints of psychiatric symptoms in service, does not demonstrate that the underlying bipolar disorder underwent a permanent increase in severity in service.  See generally Townsend v. Derwinski, 1 Vet. App. 408 (1991).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  Although there certainly is lay evidence of temporary increase in depressive symptoms in service, the medical evidence of record clearly and unmistakably establishes that a permanent worsening of the Veteran's pre-existing bipolar disorder did not occur.  Importantly the VHA specialist opined that his in-service complaints were consistent with bipolar disorder recurrence, and that bipolar disorder is strongly biologically determined.  The specialist also stated that the reported physical assault by the Veteran's superior office cannot be the cause, perpetuation, or aggravation of his preexisting bipolar disorder.  

With respect to the PTSD and schizoaffective disorder aspects of the claim, the Board notes that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his claims and his description of his symptoms, the Board concludes that the greater weight of probative evidence is against finding that the Veteran has a current diagnosis of PTSD and/or schizoaffective disorder.  

Additionally, although the Board has found reasonable doubt as to whether the alleged in-service personal assault occurred, there is no clinical evidence conclusively finding that the A(1) criteria for a PTSD diagnosis has been met.  Therefore, the Veteran cannot have a confirmed diagnosis of PTSD.  Finally, service connection has been awarded for anxiety disorder based upon the PTSD-like symptoms the Veteran did show.  

The Board is aware that the November 2009 VA examiner diagnosed the Veteran as having PTSD.  The Board notes, however that this examiner did not find that the Veteran met criteria A under the DMW-IV for a PTSD diagnosis, and as described by the VHA specialist, he did not believe the Veteran's reported trauma was to the level that would be considered "an event that involved actual death or serious injury, or a threat to the physical integrity of self or others."  The specialist found that the Veteran's symptoms are best characterized as symptoms of anxiety disorder, NOS, for which the Veteran is now in receipt of service connection.  

Thus, the only evidence that the Veteran's bipolar disorder was permanently aggravated by his period of active service or he has PTSD or schizoaffective disorder due to alleged in-service trauma are the Veteran's own lay assertions.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report being fearful, anxious, or depressed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran contends that the onset of his bipolar disorder, schizoaffective disorder, and PTSD was during basic training and it has continued since.  The medical evidence of record, however, does not support these assertions and, indeed, strongly suggests otherwise.  The Veteran reported a pre-service history of hospitalizations for what he described as nervous breakdowns or manic episodes.  In fact, during his July 1987 hospitalization, he reported at least two previous hospitalizations for his psychiatric symptoms.  Thus, to the extent that the Veteran has asserted that he first experienced mania and depression in service, the Board must find such an assertion to not be credible.  

Furthermore, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Given the complex nature of the Veteran's psychiatric complaints, and the Veteran's lack of credibility with respect to the date of onset of his first symptoms, the Board affords far greater probative weight to the expert opinions of the medical professionals of record who have concluded that the Veteran's current bipolar disorder was not aggravated beyond its natural progression by his military service, and who have not found a current confirmed diagnosis of PTSD or schizoaffective disorder during the appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the Board concludes that service connection for anxiety disorder, NOS, is warranted.  The Board further concludes, however, that the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's bipolar disorder preexisted service and was not aggravated by his active service.  Additionally, the credible and probative evidence of record reflects that the Veteran has not had a conclusive diagnosis of PTSD or schizoaffective disorder during the appeal period, nor has any other psychiatric disability (other than anxiety disorder) been shown to have been caused or worsened by his short military service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim of entitlement to service connection for acquired psychiatric disorders, other than anxiety disorder, must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Service connection for anxiety disorder is granted.

Service connection for acquired psychiatric disorders, other than anxiety disorder, is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


